Citation Nr: 1220811	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-31 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression, to include as secondary to prostate cancer.  

3.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), to include as secondary to prostate cancer.

4.  Entitlement to service connection for angina, to include as secondary to prostate cancer.

5.  Entitlement to service connection for hypertension, to include as secondary to prostate cancer.

6.  Entitlement to service connection for an abdominal aortic aneurism, to include as secondary to prostate cancer.

7.  Entitlement to service connection for colon/rectal ulcers, to include as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from January 1966 to July 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Board notes that the Veteran originally filed his claim of entitlement to service connection for prostate cancer in June 2006 on the basis that it was due to exposure to radiation during active service, or in the alternative, due to exposure to herbicides during active service.  In a September 2007 rating decision, the Veteran's claim was adjudicated on the basis of exposure to ionizing radiation only and entitlement to service connection for prostate cancer based on exposure to herbicides during active service was not addressed as there was pending litigation regarding the presumptive herbicide exposure for "blue water" Veteran's who served during the Vietnam war.  The Veteran's claim of entitlement to service connection for prostate cancer as a result of herbicide exposure during active service was not adjudicated until January 2009.  Therefore, this case is not considered a claim of entitlement to reopen as the Veteran's original June 2006 claim was not properly adjudicated until the January 2009 rating decision, which the Veteran has appealed.    

The issues of entitlement to service connection for a psychiatric disability, COPD, angina, hypertension, an abdominal aortic aneurism, and colon/rectal ulcers are addressed in the REMAND following the order section of this decision.  


FINDINGS OF FACT

1.  The Veteran had active service in Vietnam during the Vietnam era.

2.  The Veteran subsequently developed prostate cancer.  


CONCLUSION OF LAW

It is presumed that the Veteran's prostate cancer was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 




Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active service and manifests prostate cancer to a compensable degree any time after such service, prostate cancer will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record in a case before VA with respect to benefits under the laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA will give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran has reported that while serving aboard the USS Intrepid, he was flown ashore in the Republic of Vietnam to retrieve a damaged Walleye bomb from one of the A-4 Skyhawks that was a part of the air wing stationed aboard the USS Intrepid.  

In a February 2012 letter from the Veteran's representative, it was noted that the Veteran was recently awarded entitlement to service connection for ischemic heart disease as a result of exposure to herbicides while in active service in a December 2011 rating decision.  

The Veteran's representative submitted a copy of the December 2011 rating decision.  Moreover, a copy of the rating decision is contained in the Virtual VA electronic claims file associated with the Veteran's claims.  The rating decision shows that the Veteran's claim of going ashore in the Republic of Vietnam during his active service was corroborated by VA and so, the Veteran was presumed to have been exposed to herbicides while in active service.  Based on the Veteran's statements and the corroborating evidence noted in the rating decision, the Board also concedes that the Veteran served in the Republic of Vietnam.  Therefore, he is presumed to have been exposed to herbicides in service.

A review of the medical evidence of record shows that the Veteran was diagnosed with prostate cancer in 2000.  The Veteran underwent treatment, to include radioactive seed implantation, following diagnosis.  The Veteran has continued to receive treatment for prostate cancer and associated residuals since that time.  

In sum, the Veteran is presumed to have been exposed to herbicides during active service and the record confirms that the Veteran has been diagnosed with prostate cancer.  

Accordingly, entitlement to service connection for prostate cancer is warranted.  



ORDER

Entitlement to service connection for prostate cancer is granted.  


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability, "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.

A review of the medical evidence of record shows that the Veteran has been diagnosed with PTSD and depression.     

In light of the Court's decision and the evidence of record showing that the Veteran has been treated for several mental health disabilities since his separation from active service, the Board will construe the Veteran's claim as one for entitlement to service connection for a psychiatric disability, to include PTSD and depression.

With regard to the Veteran's remaining claims on appeal, the Board notes that the Veteran has asserted that these disabilities are a result of his prostate cancer and treatment for such.  

The Board notes that service connection may be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

However, the Veteran was not service-connected for prostate cancer at the time of the original adjudication of his claims.  As discussed above, the Board has granted entitlement to service connection for prostate cancer in this decision.  A review of the record shows that these claims have not been properly adjudicated based on the theory of secondary service connection.  

Therefore, the appropriate development should be conducted and the claims should be readjudicated on the basis of secondary service connection.

Additionally, with regard to the Veteran's claim of entitlement to service connection for a psychiatric disability, the Veteran has reported that he was involved in an incident while aboard the USS Intrepid.  He asserts that while performing his duties as an ordinance mechanic, he was involved in a situation where a bomb accidentally broke free from its safety clippings.  He reported that he grabbed hold of the bomb before it hit the deck and that he had to hold the bomb for approximately 45 minutes before the ordinance removal team was able to safely reattach the bomb to the safety clippings.  The Veteran reported that during this experience he was worried for his life because the bomb could have exploded at any time.  He has reported that he experiences flashbacks and nightmares about this experience on a regular basis.  

A review of the record shows that a request was made to the National Archives and Records Administration (NARA) to search deck logs from the USS Intrepid from the period of September 1968 to November 1968.  NARA sent a response indicating that there were no records of such an occurrence as described contained in the deck logs of the USS Intrepid for that period.  A review of the Veteran's service personnel records (SPRs) shows that the Veteran was aboard the USS Intrepid from June 1968 until February 1969.  Therefore, the Board finds that a broader search must be conducted in an effort to verify the Veteran's very detailed account of his in-service stressor.  

If the reported stressor is verified, then the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present psychiatric disability.      

Additionally, current treatment records should be obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1. The RO or the AMC should undertake appropriate development attempt to and verify the Veteran's reported stressor addressed above, to include a search of relevant USS Intrepid deck logs from June 1968 until February 1969.  All attempts of stressor verification must be recorded in the claims files.  
  
2. The RO or the AMC should obtain any pertinent VA or private treatment records that are not already of record.  All attempts to obtain these treatment records should be recorded in the claims files.

3. Then, if the Veteran's PTSD stressor is verified or if otherwise warranted, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist with appropriate expertise to determine the nature and etiology of any acquired psychiatric disorders present during the pendency of this claim.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to each acquired psychiatric disorder present during the pendency of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include any verified stressor.

The rationale for all opinions expressed must be provided.  

4. The RO or the AMC should undertake any other development it determines to be warranted.  

5. Then, the RO or the AMC should readjudicate the Veteran's claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


